NO. 07-02-0445-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                    JUNE 3, 2003
                           ______________________________


                             GARY LYNN COOK, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 42,186-E; HONORABLE ABE LOPEZ, JUDGE

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pursuant to a guilty plea on May 26, 2000, to the offense of injury to an elderly

person, appellant Gary Lynn Cook was placed upon deferred adjudication community

supervision for a term of five years.      Later, the State filed a motion to proceed with

adjudication of guilt and, on October 10, 2002, the trial court conducted a hearing on the

motion. W ithout the benefit of a plea bargain, appellant pled true to five of the seven

violations alleged by the State in its motion, and the trial court adjudicated him guilty. After
hearing evidence relevant to punishment, the court sentenced appellant to eight years

confinement. In presenting this appeal, counsel has filed an Anders brief in support of a

motion to withdraw. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Based upon the rationale expressed herein, we affirm.


         In her brief, counsel certifies she has diligently reviewed the record and determined

that, in her opinion, it reflects no reversible error or grounds upon which an appeal can be

predicated. Id. Thus, she concludes, the appeal is without merit and is frivolous. Also in the

brief, appellant’s attorney candidly discusses why, under the controlling authorities, there is

no error in the court's judgment. See High v. State, 573 S.W .2d 807, 813 (Tex.Cr.App.

1978).


         Furthermore, counsel for appellant certifies she served a copy of the brief on

appellant and informed him that, in her view, the appeal is without merit. Attached to the

brief is a copy of a letter by which the attorney notified appellant of his right to review the

record and to file a pro se brief. This court notified appellant he had until March 24, 2003,

to file a response to his attorney’s brief or motion. Appellant has neither filed a pro se brief

nor requested an extension of time within which to do so.


         Initially, we note that no appeal may be taken from a trial court’s determination to

adjudicate guilt. Tex. Code Crim. Proc. Ann. art. 42.12, § (5)(b) (Vernon Supp. 2003);

Connolly v. State, 983 S.W .2d 738, 741 (Tex.Cr.App. 1999). Thus, this Court may not review

such a case and must, in fact, dismiss a direct appeal of a decision to adjudicate. Hardeman



                                               2
v. State, 981 S.W .2d 773, 776 (Tex.App.–Houston [14 th Dist.] 1998), aff’d, 1 S.W.3d 689

(Tex.Cr.App. 1999). Thus, we have no jurisdiction to review the trial court's order adjudicating

appellant guilty. However, an appeal may be had to challenge the assessment of punishment

and pronouncement of sentence. See Art. 42.12, § (5)(b).


        Generally, a penalty imposed within the range of punishment established by the

Legislature will not be disturbed on appeal. Flores v. State, 936 S.W .2d 478 (Tex.App.--

Eastland 1996, pet. ref'd). Appellant was adjudicated guilty of intentionally or knowingly

causing bodily injury to an elderly person, a third degree felony with a range of punishment

from two to ten years. Tex. Pen. Code Ann. §§ 12.34(a), 22.04(f) (Vernon 2003). W e find

the trial court did not err in sentencing appellant to eight years confinement.


        Notwithstanding, we have made an independent examination of the entire record to

determine whether there are any arguable grounds which might support the appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 ( 1988); Stafford v. State, 813

S.W .2d 503, 511 (Tex.Cr.App. 1991). W e have found no such grounds and agree with

counsel that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516

S.W .2d 684 (Tex. Cr.App. 1974).


        Accordingly, counsel's motion to withdraw is granted and the judgment of the trial court

is affirm ed.


                                            Don H. Reavis
                                              Justice
Do not publish.


                                               3